Case 2:14-cv-14036-MOB-RSW ECF No. 58 filed 07/31/20            PageID.980     Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CHARLES TURNER, et al.,

       Plaintiffs,
                                                    Case No. 14-14036
v.
                                                    Hon. Marianne O. Battani
CITY OF DETROIT,

       Defendant.

_____________________________________/


                          ORDER ADOPTING MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

       In a report and recommendation ("R & R") dated June 30, 2020, Magistrate

Judge R. Steven Whalen recommends that the Court grant Plaintiffs’ corrected motion

to dismiss Charles Turner as a plaintiff in this suit. As noted by the Magistrate Judge,

the underlying motion addressed in the R & R is unopposed. Similarly, no objections

have been filed to the R & R, and the deadline for doing so has passed. Accordingly,

having reviewed the R & R, Plaintiffs’ underlying motion, and the remainder of the

record, this Court fully concurs in the Magistrate Judge’s analysis and recommended

disposition of Plaintiffs’ motion.

       For these reasons, the Court ADOPTS the Magistrate Judge’s June 30, 2020

report and recommendation (Dkt. 56), and GRANTS Plaintiffs’ February 11, 2020
Case 2:14-cv-14036-MOB-RSW ECF No. 58 filed 07/31/20          PageID.981      Page 2 of 2



corrected motion to dismiss (Dkt. 48). In accordance with the recommendations in the

Magistrate Judge’s R & R, Charles Turner is DISMISSED as a Plaintiff in this action.

      IT IS SO ORDERED.

Date: July 31, 2020                            s/Marianne O. Battani
                                               MARIANNE O. BATTANI
                                               United States District Judge




                                           2
